Citation Nr: 1829701	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  13-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 20, 2011 and in excess of 30 percent since, for status post skin cancer of the right cheek, left cheek, lower lip, right ear, and right forehead with residual disfiguring scars.

2.  Entitlement to an initial compensable rating for status post skin cancer of the left upper arm and right dorsal hand with residual scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1951 to February 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In its December 2011 rating decision, the RO granted service connection for the Veteran's left cheek, right cheek, and lower lip skin cancer residuals, as well as his left upper arm and right dorsal hand skin cancer residuals. 

The Veteran requested and was scheduled for a hearing before the Board in May 2016.  In a March 2016 statement, the Veteran indicated that he would not be able to attend the hearing and requested that his appeal be decided on the evidence.  The Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).

The appeal was previously before the Board in July 2016, when it was remanded for additional evidentiary development.  In part, the Board remanded a service connection claim for right ear skin cancer.  A February 2017 rating decision granted service connection for a right ear scar status post cancer excision; the increased rating claim relating to the Veteran's facial skin cancer residuals has been appropriately recharacterized.  The appeal has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted.

As an initial matter, the Board notes that the Veteran has submitted statements indicating that he is seeking service connection for additional left cheek and right cheek cancer conditions.  See, e.g., February 2016 and February 2018 Veteran Correspondence.  However, the Board considers these matters to be part and parcel of the original claim for increased rating for currently service-connected status post skin cancer of the right cheek, left cheek, lower lip, right ear, and right forehead with residual disfiguring scars, rather than separate service connection claims.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged rating," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The July 2016 Board remand requested that the Veteran be scheduled for an updated VA skin examination to assess the nature and etiology of his skin disorders and residuals.

The Veteran underwent VA examination in October 2016.  However, in October 2017, the Veteran submitted correspondence indicating that he was diagnosed with an additional right cheek carcinoma.  An accompanying skin clinic record, dated October 24, 2016, reflects a diagnosis of squamous cell carcinoma of the left upper cheek.  The October 2016 VA examination does not appear to show consideration of this condition.  Given the worsening of the Veteran's service-connected disability since the last VA examination, a remand is warranted to afford the Veteran an examination to ascertain the current level of severity of his disability.

Further, in attempted compliance with the Board's July 2016 remand, the AOJ attempted to schedule the Veteran for VA examination to assess the nature and etiology of the skin cancer residuals of his left arm and right hand.  A record in the claims file indicates that the Veteran advised VA that he was unable to travel the distance required to attend the examination.  Given the Veteran's statements, the Board will remand this issue to provide the Veteran with one additional opportunity to attend a VA examination. 

Finally, the Board must defer consideration of the issue of entitlement to a TDIU, as it is inextricably intertwined with the issue of entitlement to an increased rating for skin cancer residuals.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain updated private and VA treatment records.

2.  The AOJ should contact the Veteran and clarify whether he wishes to pursue his claim for an initial compensable rating for status post skin cancer of the left upper arm and right dorsal hand with residual scars.  If he would like to withdraw his appeal for this claim, the AOJ should notify him that he must submit a written statement to withdraw the claim.

3.  Schedule the Veteran for a VA examination to clarify the current nature and severity of skin cancer residuals of the right cheek, left cheek, lower lip, right ear, and right forehead with residual disfiguring scars; to include any additional residuals related to an October 24, 2016 diagnosis of left upper cheek squamous cell carcinoma.

If the Veteran wishes to continue pursuing his claim for an initial compensable rating for status post skin cancer of the left upper arm and right dorsal hand with residual scars, then the VA examination should also address the current nature and severity of skin cancer residuals of the Veteran's left upper arm and right hand.

The evidentiary record, including a copy of this remand, should be made available to and reviewed by the examiner.

The examiner should fully document in detail all signs and symptoms necessary for rating the Veteran's service-connected residual scars and/or disfigurement from his skin cancer, to include but not limited to, the size, shape, and location of his scars.

The Veteran has expressed his desire to have any VA examination scheduled as close to his home as possible, as travelling is difficult for him. To the extent possible, please work with the Veteran to schedule an examination at a VA facility near his home.

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims.  In reaching its determination, the AOJ should consider whether all manifestations are appropriately considered and rated, to include whether separate compensable ratings and a TDIU are warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




